Citation Nr: 1744569	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from July 1, 2005, to May 23, 2011; in excess of 50 percent from May 24, 2011, to May 7, 2012; and in excess of 70 percent as of May 8, 2012, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) prior to May 8, 2009.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge, the Air Medal, and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 30 percent rating, effective April 29, 2005.  In August 2007, the RO granted a temporary total rating under the provisions of 38 C.F.R. § 4.29 for PTSD based upon a period of hospitalization for the period from April 29, 2005, to July 1, 2005.  In September 2011, the Board determined that the issue of entitlement to a TDIU for the period prior to May 8, 2009, was on appeal and remanded that issue and the initial rating for PTSD to the RO for additional development of the record.  

In October 2011, the RO increased the rating for PTSD from 30 to 50 percent, effective May 24, 2011.  In September 2012, the RO increased the rating for PTSD from 50 to 70 percent, effective May 8, 2012.  In May 2016, the RO granted TDIU, effective December 1, 2012.  


REMAND

In a March 1988 Veteran's Application for Compensation or Pension, VA Form 21-526, the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits and was awaiting a decision.  The report of a May 2016 VA psychiatric examination states that the Veteran reported that he was in receipt of SSA benefits.  Documentation of the award of SSA benefits and the evidence considered by the SSA in reaching that decision is not of record.  VA's duty to assist includes an obligation to obtain records from SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Additionally, the May 2016 VA psychiatric examination report states that the Veteran received ongoing "non-VA contract [psychiatric] care since his last evaluation."  Clinical documentation of the cited private psychiatric treatment and VA treatment after March 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities. The Board finds that the issue of entitlement to TDIU prior to May 8, 2009, is inextricably intertwined with the issue of entitlement to increased ratings for service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of PTSD after March 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after March 2017.  

3.  Contact the SSA and request documentation of the Veteran's award of benefits and copies of all records developed in association with the decision.  
4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

